Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Sub-Group A - General Decoy configuration:
Sub-species I - Fig. 1 (deer decoy 10 with body 12 which covers coil spring 14, magnets 42 molded into base of neck 18 which provide removable attachment to the portion of coil spring 14 located at lower neck region 19, storage straps 26 can be attached to side piece 6 to secure decoy 10 to leg pole 2);
Sub-species II - Figs. 2-3 (deer decoy 20 with body 12 which covers coil spring 14 and one or a plurality of support mechanisms 24 that are located internally in neck 18);
Sub-species III - Figs. 2-3 (deer decoy 20 with body 12 which covers coil spring 14 and one flexible support tube 40 located internally in neck 18);
Sub-species IV - Figs. 2-3 (deer decoy 20 with non-articulating neck 18 in which support mechanism 24 are rigid, the neck 18 being rotatable providing at least two different positions for head 16 of decoy 20);
Sub-species V - Fig. 4 (deer decoy 30 with body 12 which covers coil spring 14, collapsible or compressible neck 18 and head 16 with material that covers a coil spring 32);

Sub-species VII - Fig. 9 (deer decoy 50 with rigid front end 51, compressible body omitted, front end 51 removably attached to rear end 52, rear end 52 configured to accept removable tail 34, magnet 36 permanently attached to bottom side of tail 34 at its top end and rear end 52 has metal insert 56 such that tail 34 can be removed and replaced, antlers 28 with magnets 44 attached to base of antlers and may removably connect to a piece of metal 46 that is permanently attached to top area of head 16 of decoy 50 where piece of metal 46 placed underneath fabric layer of front end 51, ears 54 connected to head 16 to be positionable at swivel point 58);
Sub-species VIII - Figs. 10-11 (decoy 60 with front end 51 comprising head, neck, and front legs of deer, rear end 52 comprising rump portion, leg pole 2 provides support to keep decoy 60 in standing position, antlers 28 and tail 34 may be employed); and
Sub-species IX - Fig. 12 (decoy 70 with front end 51, rear end 52, and body 12 configured to resemble a three dimensional animal torso with a compressible coil spring 14 inside body 12, spring 14 configured to expand to press the material into shape of animal torso when released and may be compressed to a generally flat position, coil spring 14 extends between front end 51 and rear end 52 of decoy 70, body 12 may be removably connected to both front end 51 and rear end 52 such that body 12 could be removed and decoy 70 could be used by connecting front end 51 and rear end 52, magnetic connectors 42 facilitate removable connection between body 12 and front 51 

Sub-Group B - Configuration of head and neck:
Sub-species i - head 16 and neck 18 filled with materials;
Sub-species ii - head 16 and neck 18 formed of solid materials;
Sub-species iii - head 16 and neck 18 formed of a flexible plastic material which is inflated to its three-dimensional shape via an internal inflatable bladder;
Sub-species iv - head 16 and neck 18 being a taxidermy mount of a head and neck of a deer;
Sub-species v - only head 16 filled with material; and
Sub-species vi - only head 16 formed of solid material.

Sub-Group C - Configuration of leg poles 2:
Sub-species 1 - leg poles 2 with perpendicular side piece 6; and
Sub-species 2 - leg poles 2 with two-prong design where leg poles are connected together with a connection 22.
 
The species are independent or distinct because for example a Species comprising Sub-species II, iv, and 1 requires a deer decoy 20 with body 12 which covers coil spring 14 and one or a plurality of support mechanism 24 that are located 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA